Citation Nr: 0625132	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  97-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 letter determination by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) holding that new and material 
evidence had not been received that would serve to reopen a 
previously-denied claim of service connection for bilateral 
hearing loss disability.

In August 1999, the Board determined, inter alia, that new 
and material evidence had been received, and reopened the 
veteran's claim of service connection for bilateral hearing 
loss.  In February 2003, the Board, by memorandum, sought 
additional development of the evidence, and in October 2003 
remanded the reopened claim in order to address due process 
concerns.  In August 2004, the Board in part denied the 
veteran's claim for service connection, insofar as it 
pertained to right ear hearing loss disability, and remanded 
the issue of entitlement to service connection for left ear 
hearing loss disability.  The case is again before the Board 
for appellate review.


FINDINGS OF FACT

Left ear haring loss that was shown on entrance into service 
is not shown to have increased in severity therein.

CONCLUSION OF LAW

Pre-existing left ear hearing loss was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.306(b), 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In an April 2004 letter, VA informed the veteran of what 
evidence was required to substantiate a claim for service 
connection, and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.  
While the April 2004 letter was issued subsequent to the RO's 
April 1996 letter determination, the claim was readjudicated 
by the RO most recently in August 2005, as reflected by the 
supplemental statement of the case issued in that month.  
There is, accordingly, no prejudicial timing defect under 
Pelegrini.    

The Board notes that information with regard to the 
assignment of a disability rating or an effective date, in 
the event of an award of benefits, was not addressed in any 
communication that was sent to the appellant during the 
course of this appeal.  Such failure to do so is not 
prejudicial to the appellant, inasmuch as no compensation is 
awarded herein.  As such, any deficiency in notice with 
regard to the assignment of a disability rating or an 
effective date is rendered moot.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

Duty to assist

With regard to the veteran's claim for service connection for 
left ear hearing loss disability, both service and post-
service medical records have been associated with the 
veteran's claims file.  VA has on several occasions sought to 
have the veteran undergo VA examination, with the veteran 
failing to report therefor; the veteran's claim will 
accordingly be considered on the evidence of record.  (See 
38 C.F.R. § 3.655).  In addition, the veteran was offered, 
and declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate his claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Hearing loss is considered to be a disability for VA benefits 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service. 38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In the instant case, the medical evidence clearly 
demonstrates that left ear hearing impairment was manifested 
at the time of the veteran's entrance into active service.  
The report of the veteran's service entrance medical 
examination, dated in July 1969, shows that left ear hearing, 
tested audiometrically, ranged from -5 (minus 5) decibels at 
1000 and 2000 Hz, to 15 decibels at 500 and 3000 Hz, to 30 
decibels at 4000 Hz.  On a report of medical history prepared 
at the time of service entrance, he indicated affirmatively 
as to whether he had, or once had, hearing loss.

While the level of left ear hearing impairment shown at 
entrance in July 1969 does not constitute hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385, as 
discussed above, the Court has held that, when audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
"disability" at that time, he or she may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The fact that the level of left ear 
hearing impairment at entrance does not satisfy 38 C.F.R. 
§ 3.385 is not dispositive of the claim nor, under Hensley, 
would be the failure to satisfy that regulation at any time 
during service, to include at separation.

It must now be determined whether the preexisting left ear 
hearing loss was aggravated by service.  VA must now show by 
clear and unmistakable evidence that the veteran's 
preexisting hearing loss was not aggravated by his service.  
In the instant case, the evidence, or rather the lack of such 
evidence, clearly and unmistakably demonstrates that it was 
not.  His service medical records do not reflect that he was 
accorded treatment for left ear hearing problems while in 
service; significantly, the report of the service separation 
medical examination, dated in January 1972, shows that his 
hearing was 15/15, bilaterally, with left ear audiometric 
testing at 500, 1000, 2000, and 4000 Hz indicating threshold 
levels of 0 (zero) decibels at each frequency (with no 
testing apparently undertaken at 3000 Hz).  In other words, 
on service separation no left ear hearing loss was shown; 
accordingly, the level of left ear hearing loss shown on 
entrance cannot be said to have gotten worse.  

The medical evidence dated after active service indicates the 
presence of left ear hearing loss disability for VA purposes, 
with thresholds greater than those shown either in July 1969 
or January 1972.  The report of an August 1980 service 
medical examination indicates a left ear threshold of 55 
decibels at 4000 Hz.  This is the most recent clinical 
evaluation of record reflecting left ear hearing thresholds, 
and for the purpose of this discussion the Board will assume 
that left ear hearing loss disability is currently manifested 
(see Brammer v. Derwinski, 3 Vet. App. 223 (1992), requiring 
that a disability be currently manifested before service 
connection can be granted).  There are no clinical findings, 
however, showing that any current left ear hearing loss 
disability represents in-service aggravation of the pre-
existing level of left ear hearing impairment.  To the 
contrary, a VA physician, in July 2005, following review of 
the veteran's claims file, specifically rejected any finding 
that the veteran's left ear hearing increased in severity 
during his period of service, and instead concluded that the 
veteran's "hearing loss on the left side is more than likely 
not related to military service...."

In brief, the medical evidence shows the presence of left ear 
hearing impairment on service entrance, accordingly raising 
the question of inservice aggravation, but does not show the 
inservice presence of left ear hearing problems or 
impairment, or that post-service disability represented 
inservice aggravation, thereby demonstrating by clear and 
unmistakable evidence that there was no such aggravation.  
The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for left ear hearing loss disability.


ORDER

Service connection for left ear hearing loss disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


